Title: From George Washington to David Brooks, 22 September 1779
From: Washington, George
To: Brooks, David


        
          Sir
          Head Qrs Wt Pt Septr 22d 79
        
        You are to issue the Cloathing now in your hands for officers and contained in the inventory which you have furnished in the following manner—To the Officers of the North Carolina Regiments—to those of the Mustering Auditors and Pay Master Generals departments—to the Hospital Surgeons—to The Field Commissary of Military Stores and his deputies—To the Judge Advocate and such of his assistants as do not belong to the line—Every person applying must produce a certificate from his commanding officer or principal specifying the corps or department to which he belongs.
        You will divide the Sterling amount of your whole invoice by 150—and distribute to each person such articles as he may stand in need of equivalent to the One hundred and fiftieth part of this sum—The articles delivered are to be paid for on delivery at the rate of four pounds currency dollars at 7/6 for every pound Sterling.
        The Tea is not included in the foregoing instruction—but is to be distributed as follows reserving fifty pounds of the best quality for future disposal—one pound of the best kind to each General Officer—half a pound of the same to each field officer and head of a staff department and a quarter of a pound ⅌ man of the remainder to any other officer of the army who shall apply. The Pepper is to be distributed in the same manner and proportion. These things to be paid for at the same rate as above directed.
        In the distribution of all the articles to which these instructions relate; the officers of The Carolina troops are without fail to have their full proportion as their remoteness from home deprives them of the advantages which other officers enjoy as well public as private.
        
        No other officers than those here mentioned are to be included in the benefit of the Cloathing unless they have orders from Head Quarters. I am Sir Your most Obed. ser.
      